--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
SECOND AMENDMENT AND EXCHANGE AGREEMENT
 
This Second Amendment and Exchange Agreement (the “Agreement”), dated as of June
30, 2011, is by and between Pacific Ethanol, Inc., a Delaware corporation with
offices located at 400 Capitol Mall, Suite 2060, Sacramento, CA 95814 (the
“Company”), and the holder identified on the signature page hereto (“Holder”).
 
R E C I T A L S
 
A.           On or about October 6, 2010, the Company issued (i) $35,000,000 in
aggregate principal amount of its senior convertible notes (the “Notes”) and
(ii) a warrant to purchase the Company’s common stock, $0.001 par value per
share (the “Common Stock”) pursuant to a Securities Purchase Agreement dated as
of September 27, 2010 (the “Original Securities Purchase Agreement”) to the
Holder and certain other investors signatory thereto (collectively, the
“Investors”), which Original Securities Purchase Agreement was amended pursuant
to the terms and conditions of certain Amendment and Exchange Agreements dated
January 7, 2011 between the Company and each of the Investors (as so amended,
the “Existing Securities Purchase Agreement”).  Capitalized terms not defined
herein shall have the meaning as set forth in the Existing Securities Purchase
Agreement as amended hereby.
 
B.           The Company and the Holder desire to enter into this Agreement,
pursuant to which, among other things, (i) the Company and the Holder shall
amend certain of the Transaction Documents (as defined in the Existing
Securities Purchase Agreement), and (ii) the Company and the Holder shall
exchange a Note with an aggregate principal amount of $[          ] of the
Holder (the “Existing Note”) for a senior convertible note in the form attached
hereto as Exhibit A (the "Exchanged Note"), with an aggregate principal amount
of $[          ], convertible into Common Stock  in accordance therewith (the
Exchanged Note as converted, the "Exchanged Note Conversion Share”).
 
C.           The exchange of the Existing Note for the Exchanged Note is being
made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).
 
D.           As a closing condition to the transactions contemplated hereby,
each of the holders of Notes as of the date hereof other than the Holder (the
“Other Holders”) are executing agreements identical to this Agreement (other
than proportional changes in the numbers reflecting the different principal
amount of each Exchanged Note (as defined in each Other Agreement (as defined
below)) (collectively, the “Other Exchanged Notes”, and together with the
Exchanged Note, the “Exchanged Notes”), convertible into Common Stock in
accordance therewith (the Other Exchanged Notes, as converted, the "Exchanged
Other Note Conversion Shares", and together with the Exchanged Note Conversion
Shares, the “Exchanged Conversion Shares”) and together with the Exchanged
Conversion Shares and the Exchanged Notes, the “Exchanged Securities”), in each
case, being issued to such Other Holder in exchange for the Existing Notes of
such Other Holders) (the "Other Agreements", and together with this Agreement,
the "Agreements").
 
 
 
 

--------------------------------------------------------------------------------

 
 
A G R E E M E N T
 
1.   Exchange. Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 6 and 7 below, on the Closing Date (as defined below) the
Holder shall, and the Company shall, pursuant to Section 3(a)(9) of the
Securities Act, exchange the Existing Note for the Exchanged Note.  At the
Closing (as defined below), the following transactions shall occur (such
transactions in this Section 1, the “Exchange”):
 
1.1  Delivery.  In exchange for the Existing Note, the Company shall deliver or
cause to be delivered to the Holder the Exchanged Note.  The Holder shall
deliver or cause to be delivered to the Company (or its designee) the Existing
Note as soon as commercially practicable following the Closing.  As of the
Closing Date, all of the Holder’s rights under the Existing Note shall be
extinguished.
 
1.2  Other Documents.  The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.
 
1.3  Purchase Price.  The Exchanged Note shall be issued to the Holder in
exchange for the Existing Note without the payment of any additional
consideration.
 
1.4  Closing.  Upon confirmation that the conditions to closing specified in
this Agreement have been satisfied or duly waived by the Holder or the Company,
as applicable, the closing of the Exchange (the “Closing”) shall occur on June
30, 2011 or such other date as is mutually acceptable to the Holder and the
Company (the “Closing Date”).
 
2.   Amendments to Transaction Documents.
 
2.1  Ratifications.  Except as otherwise expressly provided herein, the Existing
Securities Purchase Agreement and each other Transaction Document, is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Closing Date: (i) all references in
the Existing Securities Purchase Agreement to "this Agreement", "hereto",
"hereof", "hereunder" or words of like import referring to the Existing
Securities Purchase Agreement shall mean the Existing Securities Purchase
Agreement as amended by this Agreement, (ii) all references in the other
Transaction Documents, to the "Securities Purchase Agreement", "thereto",
"thereof", "thereunder" or words of like import referring to the Securities
Purchase Agreement shall mean the Existing Securities Purchase Agreement as
amended by this Agreement, (iii) all references in the Existing Registration
Rights Agreement to "this Agreement", "hereto", "hereof", "hereunder" or words
of like import referring to the Existing Registration Rights Agreement shall
mean the Existing Registration Rights Agreement as amended by this Agreement,
and (iv) all references in the other Transaction Documents to the "Registration
Rights Agreement", "thereto", "thereof", "thereunder" or words of like import
referring to the Registration Rights Agreement  shall mean the Registration
Rights Agreement as amended by this Agreement.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.2  Amendments to Transaction Documents.  On and after the Closing Date, each
of the Transaction Documents are hereby amended as follows:
 
(a) The defined term "Notes" is hereby amended and restated as “Exchanged Notes
(as defined in the Second Amendment and Exchange Agreements)”.
 
(b) The defined term "Conversion Shares" is hereby amended and restated as
“Exchanged Conversion Shares (as defined in the Second Amendment and Exchange
Agreements)”.
 
(c) The defined term "Second Amendment and Exchange Agreements” shall mean
“those certain Second Amendment and Exchange Agreements, dated as of June 30,
2011, each by and between the Company and each Buyer”.
 
(d) The defined term "Transaction Documents" is hereby amended to include the
Second Amendment and Exchange Agreements.
 
3.   Company Representations and Warranties.
 
3.1  Organization and Qualification.  Each of the Company and its Subsidiaries
(as defined in the Exchanged Notes) are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted.  Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect.  As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any Subsidiary,
individually or taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Transaction Documents or (iii) the authority or ability of
the Company  to perform any of its obligations under any of the Transaction
Documents (as defined below). Other than its Subsidiaries, there is no Person in
which the Company, directly or indirectly, owns capital stock or holds an equity
or similar interest.
 
3.2  Authorization and Binding Obligation.  The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
each of the other agreements entered into by the parties hereto in connection
with the transactions contemplated by this Agreement (collectively, the
“Exchange Documents”) and to issue the Exchanged Securities in accordance with
the terms hereof and thereof.  The execution and delivery of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Exchanged Notes and the reservation for issuance and issuance of Exchanged
Conversion Shares issuable upon conversion of the Exchanged Conversion Shares
has been duly authorized by the Company's Board of Directors and no further
filing, consent, or authorization is required by the Company, its Board of
Directors or its stockholders.  This Agreement and the other Exchange Documents
have been duly executed and delivered by the Company, and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.
 
 
 
3

--------------------------------------------------------------------------------

 
 
3.3  No Conflict.  The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Exchanged Notes and reservation for issuance and issuance of the Exchanged
Conversion Shares) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) or other organizational documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or Bylaws (as defined below) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the Nasdaq
Capital Market (the “Principal Market”) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that could not reasonably be expected to
have a Material Adverse Effect.
 
3.4  No Consents.  Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the SEC of a Form D with the SEC and any other
filings as may be required by any state securities agencies), any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by the Exchange Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and neither the Company nor any of its
Subsidiaries are aware of any facts or circumstances which might prevent the
Company or any of its Subsidiaries from obtaining or effecting any of the
registration, application or filings contemplated by the Transaction
Documents.  The Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which could reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.
 
3.5  Securities Law Exemptions.  Assuming the accuracy of the representations
and warranties of the Holder contained herein, the offer and issuance by the
Company of the Exchanged Securities is exempt from registration under the
Securities Act.  The offer and issuance of the Exchanged Securities is exempt
from registration under the Securities Act pursuant to the exemption provided by
Section 3(a)(9) thereof.
 
3.6  Issuance of Exchanged Securities.  The issuance of the Exchanged Notes  has
been duly authorized and upon issuance in accordance with the terms of the
Exchange Documents shall be validly issued, fully paid and non-assessable and
free from all taxes, liens, charges and other encumbrances with respect to the
issue thereof.  Upon issuance or conversion in accordance with the Exchanged
Notes, the Exchanged Conversion Shares and the Interest Shares, respectively,
when issued, will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens, charges and other encumbrances
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
3.7  Transfer Taxes.  On the Closing Date, all share transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance of the Exchanged Notes to be exchanged with the Holder
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
 
3.8  SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Company has delivered
to the Holders or their respective representatives true, correct and complete
copies of each of the SEC Documents not available on the EDGAR system requested
by the Holders or their respective representatives. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to any of the Holders which is not
included in the SEC Documents (including, without limitation, information
referred to in Section 2(c) of this Agreement) contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein not misleading, in the light of the circumstance under
which they are or were made.
 
3.9  Equity Capitalization.  As of the date hereof, the authorized capital stock
of the Company consists of (i) 300,000,000 shares of Common Stock, of which,
19,510,999 are issued and outstanding and 5,437,381shares are reserved for
issuance pursuant to securities (other than the Exchanged Notes) exercisable or
exchangeable for, or convertible into, shares of Common Stock and (ii) 5,000,000
shares of preferred stock, of which 926,942 are issued and outstanding.  No
shares of Common Stock are held in treasury.  All of such outstanding shares are
duly authorized and have been, or upon issuance will be, validly issued and are
fully paid and nonassessable.  783,807 shares of the Company’s issued and
outstanding Common Stock on the date hereof are as of the date hereof owned by
Persons who are “affiliates” (as defined in Rule 405 of the Securities Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company’s
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
issued and outstanding Common Stock are “affiliates” without conceding that any
such Persons are “affiliates” for purposes of federal securities laws) of the
Company or any of its Subsidiaries. To the Company’s knowledge, as of the date
hereof, no Person owns 10% or more of the Company’s issued and outstanding
shares of Common Stock (calculated based on the assumption that all Convertible
Securities (as defined in the Exchanged Note), whether or not presently
exercisable or convertible, have been fully exercised or converted (as the case
may be) taking account of any limitations on exercise or conversion (including
“blockers”) contained therein without conceding that such identified Person is a
10% stockholder for purposes of federal securities laws). Except as disclosed in
Schedule 3.9: (i) none of the Company’s or any Subsidiary’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company or any Subsidiary; (ii) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except pursuant to the Registration Rights Agreement); (vi)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) neither the Company nor any Subsidiary has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) neither the Company nor any of its
Subsidiaries have any liabilities or obligations required to be disclosed in the
SEC Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect. The Company has furnished to the Holders true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto that have not been disclosed in the
SEC Documents.
 
3.10  Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Holders or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Agreements. The Company understands and confirms that
each of the Holders will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the
Holders regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.  No event or circumstance has occurred or information exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
4.   Holder’s Representations and Warranties.  As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, Holder
represents, warrants and covenants with and to the Company as follows:
 
4.1  Ownership of Existing Note.  The Holder owns the Existing Note free and
clear of any liens (other than the obligations pursuant to this Agreement and
applicable securities laws).
 
4.2  Reliance on Exemptions.  The Holder understands that the Exchanged
Securities are being offered and exchanged in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the Exchanged Securities.
 
4.3  No Governmental Review.  The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Exchanged Securities nor have
such authorities passed upon or endorsed the merits of the offering of the
Exchanged Securities.
 
4.4  Validity; Enforcement.  This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
4.5  No Conflicts.  The execution, delivery and performance by the Holder of
this Agreement and the Exchange Documents to which the Holder is a party, and
the consummation by the Holder of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Holder or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
5.   Covenants.
 
5.1  Reasonable Best Efforts.  The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.  The Holder shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement.
 
5.2  Disclosure of Transactions and Other Material Information. On or before
9:30 a.m., New York time, on the first (1st) Business Day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by the Agreements in the
form required by the 1934 Act and attaching all the material Agreements
(including, without limitation, this Agreement (and all schedules to this
Agreement), the form of the Exchanged Notes) (including all attachments, the
“8-K Filing”).  From and after the issuance of the 8-K Filing, the Company shall
have disclosed all material, non-public information (if any) delivered to any of
the Holders by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Agreements.
 
5.3  Fees.  The Company shall reimburse Greenberg Traurig, LLP (counsel to the
lead Holder), on demand, for all reasonable, documented costs and expenses
incurred by it in connection with preparing and delivering this Agreement
(including, without limitation, all reasonable, documented legal fees and
disbursements in connection therewith, and due diligence in connection with the
transactions contemplated thereby) (the “Lead Investor Counsel Expenses”).
 
5.4  Holding Period.  For the purposes of Rule 144, the Company acknowledges
that the holding period of the Exchanged Notes (and upon conversion of the
Exchanged Notes, the Exchanged Conversion Shares) may be tacked onto the holding
period of the Existing Notes and the Company agrees not to take a position
contrary to this Section 5.4.  The Company agrees to take all actions,
including, without limitation, the issuance by its legal counsel of any
necessary legal opinions, necessary to issue the Exchanged Conversion Shares
that are freely tradable on the Principal Market without restriction and not
containing any restrictive legend without the need for any action by the Holder.
 
6.   Conditions to Company’s Obligations Hereunder.


The obligations of the Company to the Holder hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company's sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Holder with prior written notice
thereof:
 
6.1  The Holder shall have duly executed this Agreement and delivered the same
to the Company.
 
6.2  Each of the Other Holders shall have duly executed the Other Agreement of
such Other Holder and delivered the same to the Company.
 
6.3  The representations and warranties of the Holder shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified
date), and the Holder shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holder at or prior
to the Closing Date.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
7.   Conditions to Holder’s Obligations Hereunder.


The obligations of the Holder hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for the Holder's
sole benefit and may be waived by the Holder at any time in its sole discretion
by providing the Company with prior written notice thereof:
 
7.1  The Company shall have duly executed and delivered this Agreement to the
Holder.
 
7.2  The Company shall have duly executed and delivered to the Holder the
Exchanged Note.
 
7.3  The Company shall have delivered to the Holder a copy of each Other
Agreement, duly executed and delivered by the Company and each Other Holder
party thereto.
 
7.4  The Holder shall have received the opinion of Rutan & Tucker, LLP, the
Company’s counsel, dated as of the Closing Date, in the form acceptable to the
Holder.
 
7.5  The Company shall have delivered to the Holder a certificate, in the form
acceptable to the Holder, duly executed by the Secretary of the Company and
dated as of the Closing Date, as to (i) the resolutions authorizing the
transactions contemplated hereby as adopted by the Company’s board of directors,
in a form reasonably acceptable to the Holder, (ii) the Certificate of
Incorporation of the Company and (iii) the Bylaws of the Company, each as in
effect at the Closing.
 
7.6  Each and every representation and warranty of the Company contained herein
shall be true and correct in all material respects as of the date when made and
as of the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. The Holder shall have received a
certificate, duly executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by the Holder in the form acceptable to the Holder.
 
7.7  The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market.
 
7.8  No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Agreements.
 
7.9  The Company shall have delivered to the Holder such other documents
relating to the transactions contemplated by this Agreement as the Holder or its
counsel may reasonably request.
 
 
 
9

--------------------------------------------------------------------------------

 
 
8.   Termination.
 
In the event that the Closing does not occur on or before five (5) Business Days
from the date hereof due to the Company's or the Holder's failure to satisfy the
conditions set forth in Sections 6 and 7 hereof (and the nonbreaching party's
failure to waive such unsatisfied conditions(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.  Upon such termination, the terms hereof shall be null and void and
the parties shall continue to comply with all terms and conditions of the
Agreements, as in effect prior to the execution of this Agreement.
 
9.   Miscellaneous.
 
9.1  Miscellaneous Provisions.  Section 9 of the Existing Securities Purchase
Agreement (as amended hereby) is hereby incorporated by reference herein,
mutatis mutandis.
 
9.2  Waiver Notice.  In accordance with Section 8(e) of the Exchanged Note, the
Holder hereby waives the Company’s existing Equity Conditions Failure (as
defined in the Exchanged Note) as a result of a Price Failure (as defined in the
Exchanged Note) solely with respect to [__]1% of the Company Conversion Amount
due and payable by the Company on July 1, 2011 effective as of the Closing
Date.  The Company and the Holder hereby acknowledge and agree that (i) this
Section 9.2 shall be deemed to be a Waiver Notice (as defined in the Exchanged
Notes) and (ii) to the extent any holder of Exchanged Notes or Other Exchange
Notes fails to elect such waiver with respect to the full Company Conversion
Amount due and payable to such holder by the Company on July 1,
2011, notwithstanding anything set forth in the Exchanged Notes of such holder
to the contrary, such remaining Company Conversion Amount shall be deemed to be
a Company Redemption Amount and shall be satisfied through a Company Redemption
as provided in Section 8 of the Exchanged Notes of such holder.
 
9.3  Most Favored Nation.  The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Person with respect to any consent, release, amendment,
settlement or waiver relating to the terms, conditions and transactions
contemplated hereby (each a “Settlement Document”), is or will be more favorable
to such Person than those of the Holder and this Agreement.  If, and whenever on
or after the date hereof, the Company enters into a Settlement Document, then
(i) the Company shall provide notice thereof to the Holder immediately following
the occurrence thereof and (ii) the terms and conditions of this Agreement, the
other Exchange Documents and the Exchanged Securities (other than any
limitations on conversion or exercise set forth therein) shall be, without any
further action by the Holder or the Company, automatically amended and modified
in an economically and legally equivalent manner such that the Holder shall
receive the benefit of the more favorable terms and/or conditions (as the case
may be) set forth in such Settlement Document, provided that upon written notice
to the Company at any time the Holder may elect not to accept the benefit of any
such amended or modified term or condition, in which event the term or condition
contained in this Agreement or the Exchanged Securities (as the case may be)
shall apply to the Holder as it was in effect immediately prior to such
amendment or modification as if such amendment or modification never occurred
with respect to the Holder.  The provisions of this Section 9.2 shall apply
similarly and equally to each Settlement Document.


[The remainder of the page is intentionally left blank]

 
_____________________
1           Percentage elected at each Holder’s option prior to the Closing.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

 
PACIFIC ETHANOL, INC.
         
By: /s/ Neil M. Koehler                                                 
 
Name:  Neil M. Koehler
 
Title:    Chief Executive Officer

 
 
 
 
 
 
 
 
 
 
[Second Amendment and Exchange Agreement]
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

 
HOLDER:
 
[                       ]
         
By: _______________________________________
 
Name:
 
Title: 

 
 
 
 

 
 
 
 
 
 
[Second Amendment and Exchange Agreement]
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF SECOND EXCHANGED SENIOR CONVERTIBLE NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.9
to Amendment and Exchange Agreement
 
Equity Capitalization
 
1.  
The holders of the Company’s Series B Cumulative Convertible Preferred Stock
have preemptive rights.

 
2.  
The Company has outstanding 3,872,501 warrants and 11,429 options exercisable
into the Company’s common stock.

 
3.  
Indebtedness and Other Contracts:

 

 
a. 
Loan and Security Agreement between Kinergy Marketing LLC as Borrower and Wells
Fargo Capital Finance, LLC, successor by merger to Wachovia Capital Finance
Corporation (Western), as amended. The Loan and Security Agreement is a
revolving credit facility whereunder the borrowing capacity of Kinergy Marketing
LLC is capped at $30,000,000.

 

 
b. 
Master Lease Agreement dated June 9, 2008 between the Company, Varilease
Finance, Inc., and VFI-SPV SL VII, Corp, as amended (the “Lease”).  The
Company’s initial obligation under the Lease was $1,709,543.  The parties
amended the Lease to allocate a portion of that obligation to the subsidiaries
of New PE Holdco, LLC, leaving the Company with an obligation of $736,281.

 

 
c. 
Promissory Note in the principal amount of $1,000,000 dated March 29, 2009 in
favor of Neil M. Koehler, as amended.

 

 
d. 
Promissory Note in the principal amount of $1,000,000 dated March 29, 2009 in
favor of William L. Jones, as amended, having a principal balance of $250,000.

 

 
e. 
Agricredit Acceptance LLC Lease Agreement between Pacific Ag. Products LLC and
Kirby Manufacturing, Inc. dated September 17, 2008. The Company’s liability
under the Lease is approximately $160,000.

 
4.  
Certificate of Designations, Powers, Preferences And Rights of the Series B
Cumulative Convertible Preferred Stock provides for weighted-average
anti-dilution protection.

 


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------